DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 9+10, 9+11, 9+12, 9+12+14, 9+14, 9+11+14, 9, 9+10, 9+11, 9+12, 9+12+14, 9+14, 9+11+14, 9+10+14, 2,2+7,2+3+7,and 2+4 respectively of U.S. Patent No. 11,361,539. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,361,539. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,361,539.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

In few cases, subject matters of more than one claims are added from the Patent to yield the conflicting claim of the instant application. Combining claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to yield subject matter of the conflicting claim in the instant application, because, both the patent and the instant application pertains to same/similar invention. 

Allowable Subject Matter
Claims 1-19 allowed over prior art [Terminal disclaimer is required before a Notice of Allowance can be issued].
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 1, 
A method implemented by one or more processors, the method comprising: 
responsive to determining that the one or more images include the face of the particular user: invoking an image shortcut setting, wherein the image shortcut setting is generated in response to one or more previous inputs from the particular user to an automated assistant application of an automated assistant, wherein the one or more previous inputs define an Internet of Things (IoT) device whose state is to be altered in response to determining that the processing indicates that the one or more images include the face of the particular user, and wherein invoking the image shortcut setting causes the automated assistant to perform one or more computer actions, including transmitting one or more commands that cause the state, of the IoT device, to be altered.

Method claim 9, and System claim 16 recite substantively similar allowable feature(s) within claim scope and thus are allowable for same/similar reason(s) stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Braun (US 20180268747 A1), Abramson et al. (US 20180293483 A1), Singh et al. (US 20180129492 A1) – who disclose different IoT device controlling methods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697